Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.


[gwzvv1foohir000001.jpg]

Exhibit 10.7

Lease Amendment

This Lease Amendment (“Amendment”) is entered into effective as of July 1, 2019
by and between Tesla, Inc. (“Tesla”) and Panasonic Corporation of North America,
for and on behalf of its division Panasonic Energy of North America (“PENA”)
with respect to the Amended and Restated Factory Lease dated January 1, 2017
(the “Factory Lease”).  Terms used herein with initial capitalization have the
meanings specified where used or in the Gigafactory Contract.  For good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1.

PENA shall continue to pay for its usage of electricity, RO Water, and Waste
Water at the rates set forth in the first table of Appendix C: Utility Rates to
the Factory Lease (the “Appendix C-1 Table”).

2.

Without limiting Section 1 above, for the period of [***] through [***], PENA
shall pay a fixed sum of [***] as follows for (i) the difference in rates for
electricity, RO Water, and Waste Water from the Appendix C-1 Table and the
second table of Appendix C: Utility Rates to the Factory Lease (the “Appendix
C-2 Table”), and (ii) PENA’s reasonable usage of the other utilities in the
Appendix C-2 Table, with reference to standard production usages and the
then-current approved build plan:

 

a.

[***] no later than [***] for the period ending [***];

 

b.

[***] no later than [***] for the quarter ending [***]; and

 

c.

[***] no later than [***] for the quarter ending [***].

3.

As of [***], the terms of the Factory Lease (Appendix C) shall control with
respect to payment of utilities.

4.

This Amendment, together with the Factory Lease and all documents referenced or
incorporated therein, constitutes the entire agreement between the Parties with
respect to its subject matter and supersedes all prior agreements and
understandings, both oral and written, between the Parties with respect to its
subject matter.  No subsequent terms, conditions, understandings, or agreements
purporting to modify the terms of this Amendment will be binding unless in
writing and signed by both Parties. This Amendment may be executed in
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which taken together will constitute one and the same
instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment by persons duly
authorized below:

Tesla, Inc.

 

Panasonic Corporation of North America, for and on behalf of its division
Panasonic Energy of North America

By: /s/ Jerome Guillen

Printed: Jerome Guillen

Title:President, Automotive

Date:9/20/2019

 

By: /s/ Michael Riccio

Printed: Michael G. Riccio

Title: Chief Financial Officer and Treasurer

Date: 9/17/2019

 

 

 

Lease AmendmentPage 1